Case 0:18-cv-61361-WPD Document 66 Entered on FLSD Docket 12/02/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO. 18-cv-61361-WPD
    MARIANNE JOFFE, DEBBE SCHERTZER,
    and STEPHANIE RODRIGUEZ, individually
    and on behalf of all others similarly situated,

                                   Plaintiffs,

    v.

    GEICO INDEMNITY COMPANY,
    GOVERNMENT EMPLOYEES
    INSURANCE COMPANY and GEICO
    GENERAL INSURANCE COMPANY,

                                   Defendants.


          ORDER GRANTING JOINT MOTION TO SET BRIEFING SCHEDULE

         THIS CAUSE comes before the Court on the Parties’ Joint Motion to Set Briefing

  Schedule [DE 65] (“Motion”). The Court has considered the Motion and is otherwise fully

  advised in the premises.

         It is hereby ORDERED AND ADJUDGED that the Motion [DE 65] is GRANTED.

  The Court amends its Scheduling Order [DE 22] and sets the following deadlines:

         1. Deadline for Parties’ Memorandum in Opposition to Motions for Summary Judgment

             - January 17, 2020;

         2. Deadline to make any expert proffered in Support of Defendants’ Opposition to

             Summary Judgment available for deposition - January 31, 2020;

         3. Deadline for Parties’ Reply Memorandum in Support of Motions for Summary

             Judgment - February 11, 2020;
Case 0:18-cv-61361-WPD Document 66 Entered on FLSD Docket 12/02/2019 Page 2 of 2



         4. Deadline to file Daubert Motions relating to experts disclosed for Summary Judgment

            - February 17, 2020;

         5. Deadline for Memorandum in Opposition to Daubert Motions - March 2, 2020;

         6. Deadline for Reply Memorandum in Support of Daubert Motions - March 12, 2020.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 2nd day December, 2019.




  Copies furnished to:
  All Counsel of Record
